DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 24-41 are pending in the instant application. Claims 24-41 are allowed. 
Information Disclosure Statements
	The information disclosure statements filed on December 6, 2019 and February 8, 2021 have been considered and signed copies of form 1449 are enclosed herewith.
REASONS FOR ALLOWANCE
The compounds of Formulae (I) and (III), pharmaceutical compositions and combinations thereof and methods of using a compound of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. one of R1a and R1b is hydrogen and the other hydroxyl). The closest prior art is WO 2015/175487 A1 which discloses compounds of Formula (I) wherein R6 and R7 are each hydrogen or C1-6alkyl; or R6 and R7 taken together form a bond producing a double bond between the two carbons to which R6 and R7 are attached (e.g. see claim 1). The prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.